Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020 has been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“a lift drive” in claim 6, line 2;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-2, 4-5, 7-9, and 13-15 are objected to because of the following informalities:
In claims 1-2, 4-5, 7-9, and 13-15 “the platform” should be “the at least one platform” 
In claim 1, line 9 “the other end” should be “another end”
In claim 2, line 4 “the immediate proximity” should be “an immediate proximity”
In claim 8, line 4 “the one end” should be “one end”
In claim 8, line 5 “the other end is fixed to the platform” should be “another end is fixed to the platform”
In claim 10, lines 3-4 “the ends of the traction element” should be “ends of the traction element”
In claim 12, in line 2 “the roller” should be “the at least one roller” 
In claim 13, line 3 “on the sides thereof” should be “on sides thereof”
In claim 14, line 2 “on the sides thereof” should be “on sides thereof”
In claim 14, line 4 “the rear end” should be “a rear end”
In claim 15, line 2 “on the sides thereof” should be “on sides thereof”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a lifting means” in claim 6, lines 2-3 and corresponding to the structural element 20 which the lift drive acts on in order to form the lifting installations as described in page 16, lines 1-8;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 line 1, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "a lifting installation is provided, and one synchronization traction element is in each case provided so as to be lateral on the platform” in lines 3-4. It is unclear what applicant is referring to as “in each case”, is the device with said components located in case? Rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as the device having at least one lifting device and one synchronization traction element.
Claim 1 recites the limitation “each synchronization traction element” in line 10. It is unclear which synchronization traction element applicant is referring to since only one synchronization traction element is being claimed in claim 1, line 3. Is applicant referring to new/different synchronization traction elements, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as the device must comprise at least one synchronization traction element.
Claim 1 recites the limitation "the rollers" in line 11. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if applicant is referring to additional/different rollers or which rollers the applicant is referring to since only at least one roller was claimed in claim 1, line 11, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as the device must comprise at least one roller.
Claim 1 recites the limitation “both synchronization traction element” in line 12. It is unclear which synchronization traction element applicant is referring to since only one synchronization traction element is being claimed in claim 1, line 3. Is applicant referring to new/different synchronization traction elements, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as the device must comprise at least one synchronization traction element.
Claim 2 recites the limitation "the region" in line 4. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear which region the applicant is referring to since there are a first region (line 5) and a second region (line 7) being claimed in claim 1, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as any region of the device.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2, line 4 recites the recitation “preferably”. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 recites the limitation "a lifting installation" in line 3. It is unclear if applicant is referring to a new/different lifting installation or if applicant is referring back to the lifting installation as introduced in claim 1, lines 2-3, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation a single lifting installation of the device. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3, line 3 recites the recitation “preferably”. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites the limitation "the centrally disposed lifting installation” in line 2. It is unclear if applicant is referring to the lifting installation of claim 1, lines 2-3 or lifting installation of claim 2, line 2, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation a single lifting installation of the device. 
Claim 4 recites the limitation "the rear region of the latter" in line 3. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear which region the applicant is referring to since there are a first region (line 5) and a second region (line 7) being claimed in claim 1, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as any region of the device.
The term “similar” in claim 8, line 3 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites the limitation "the building" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the moveable part" in line 4. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear which part the applicant is referring to since there are a first part (line 5), a second part (line 6), and a third part (line 6) being claimed in claim 1, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the moveable part to be referring to any part of the device.
Claim 9 recites the limitation “the synchronization traction element” in line 2. It is unclear which synchronization traction element applicant is referring to the one synchronization traction element (line 3), each synchronization traction element (line 10), or both synchronization traction elements (line 12), thus, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as the device must comprise at least one synchronization traction element.
The term “similar” in claim 10, line 3 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the limitation "the building" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the synchronization traction element” in line 5. It is unclear which synchronization traction element applicant is referring to the one synchronization traction element (line 3), each synchronization traction element (line 10), or both synchronization traction elements (line 12) of claim 1, thus, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as the device must comprise at least one synchronization traction element.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11, line 3 recites the recitation “particular”. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 recites the limitation "the respective end region" in lines 2-3, “the region” line 4, and “the rear region” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear which region the applicant is referring to since there are a first region (line 5) and a second region (line 7) being claimed in claim 1, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as any region of the device.
Claim 13 recites the limitation "the platform on the sides thereof in the respective end region has in each case one front roller” in lines 2-3. It is unclear what applicant is referring to as “in each case”, is the device with said components located in case? Rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as the device having a roller on the platform.
Claim 13 recites the limitation "the first roller” in line 8. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear which roller the applicant is referring to since there are at least one roller in claim line 5 (line 5) and one front roller in claim 13, line 3, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as any roller of the device.
Claim 13 recites the limitation "the two rear roller” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear which roller the applicant is referring to since there are at least one roller in claim 1 line 11 and one rear roller in claim 13, line 3, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as any roller of the device.
Claim 14 recites the limitation "the respective end region" in lines 2-3, “the region” line 5, and “the rear region” in line 7. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear which region the applicant is referring to since there are a first region (line 5) and a second region (line 7) being claimed in claim 1, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as any region of the device.
Claim 14 recites the limitation "the platform on the sides thereof in the respective end region has in each case one front roller” in lines 2-3. It is unclear what applicant is referring to as “in each case”, is the device with said components located in case? Rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as the device having a roller on the platform.
Claim 14 recites the limitation “the synchronization traction element” in lines 6, 8, and 10. It is unclear which synchronization traction element applicant is referring to the one synchronization traction element (line 3), each synchronization traction element (line 10), or both synchronization traction elements (line 12) of claim 1, thus, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as the device must comprise at least one synchronization traction element.
Claim 14 recites the limitation "the latter" in line 13. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what the applicant is referring as the structure to be considered the latter, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as the latter to be any part of the device.
Claim 14 recites the limitation "the third piece" in line 12. There is insufficient antecedent basis for this limitation in the claim. It is also unclear what applicant is referring to as the third piece, is the applicant trying to refer the third part as introduced in claim 1, lines 6-7? Thus rendering the claim indefinite.
Claim 14 recites the limitation "the two rear roller” in lines 13-14. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear which roller the applicant is referring to since there are at least one roller in claim 1 line 11 and one rear roller in claim 14, line 3, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as any roller of the device.
Claim 15 recites the limitation "the respective end region" in lines 2-3, “the region” line 5, and “the rear region” in line 7. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear which region the applicant is referring to since there are a first region (line 5) and a second region (line 7) being claimed in claim 1, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as any region of the device.
Claim 14 recites the limitation "the lifting installations" in lines 3-4, 5-6, and 7. There is insufficient antecedent basis for this limitation in the claim. It is also unclear what lifting installations the applicant is referring to since only a lifting installation is claimed in claim 1, lines 2-3, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as a single lifting installation of the device.
Claim 15 recites the limitation “the synchronization traction element” in lines 8 and 9. It is unclear which synchronization traction element applicant is referring to the one synchronization traction element (line 3), each synchronization traction element (line 10), or both synchronization traction elements (line 12) of claim 1, thus, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as the device must comprise at least one synchronization traction element.
Claim 15 recites the limitation "the two rear roller” in line 12. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear which roller the applicant is referring to since there are at least one roller in claim 1, line 11 and one rear roller in claim 15, line 3, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as any roller of the device.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaus (DE 202005020270).
Regarding claim 1, Klaus disclose: a device (Figures 1-6b element 1) for parking a plurality of vehicles or the like on top of one another (see figure 1 and paragraph 0001), wherein at least one platform (elements 2/3) which is able to be lifted and lowered by a lifting installation (element 10) is provided, and one synchronization traction element (element 8) is in each case provided so as to be lateral on the platform (see figure 1), said synchronization traction element by way of a first part (Detail A) in a first region (see annotated figure below) of the platform extending across a central, second, part (Detail B) running on the platform to a third part (Detail C) and to a second region (see annotated figure below) of the platform that is opposite the first region and said synchronization traction element by way of one end thereof being fixed in the first region and by way of the other end thereof being fixed in the second region (see annotated figure below), wherein each synchronization traction element is guided on the platform by at least one roller (element 6) and the rollers (see figure 1 showing two element 6) of both synchronization traction elements are rotationally connected by way of a synchronization shaft (element 4).

    PNG
    media_image1.png
    606
    936
    media_image1.png
    Greyscale


Regarding claim 2, Klaus disclose: the device as claimed in claim 1, wherein the lifting installation is located at one end of the platform (see annotated figure above is located at the left end of the platform (elements 2/3) and the synchronization shaft  is provided in the region of the lifting installation, preferably in the immediate proximity of the lifting installation (see annotated figure above).
Regarding claim 5, Klaus disclose: the device as claimed in claim 1, wherein the device has two lifting installations (element 10) and the platform is located between the two lifting installations (see figure 1 the platform (elements 2/3) is between the lifting installations).
Regarding claim 9, Klaus disclose: the device as claimed in claim 1, wherein at least one part of the synchronization traction element for lifting and lowering the platform interacts with the lifting installation (see figures 1-6 showing element 8 operatively interacting with lifting installation (element 10)).
Regarding claim 11, Klaus disclose: the device as claimed in claim 1, wherein the synchronization traction element is configured as a chain, in particular as a traction chain (see paragraphs 0026/0028).
Regarding claim 12, Klaus disclose: the device as claimed in claim 1, wherein the roller is configured as a pinion or a chain wheel (see paragraphs 0028-0029).
Regarding claim 13, Klaus disclose: the device as claimed in claim 1, wherein the platform on the sides thereof in the respective end region has in each case one front roller (Detail A) and one rear roller (element 6), and the lifting installations is disposed in the region of the rear roller (see annotated figure below), and the first part of the synchronization traction element from a fixing point (Detail B) in the rear region extends upward to the rear roller (see annotated figure below), the second part of the synchronization traction element extends between the rear roller and the front roller (see annotated figure below), and the third part from the first roller extends upward to a further fixing point (Detail D), and the synchronization shaft connects the two rear roller to one another (see figure 1 the shaft (element 4) connecting two rear rollers (element 6) with one another).

    PNG
    media_image2.png
    625
    871
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Klaus (DE 202005020270).
Regarding claim 3, Klaus discloses all limitations as stated in the rejections of claim 1, but appears to be silent wherein the device has a lifting installation which is preferably disposed so as to be central.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klaus to provide the lifting installation which is preferably disposed so as to be central, since rearranging parts of an invention involves only routine skill in the art. Doing so provides a compact device having the lifting installation disposed to be central in order to avoid the lifting installation from being damaged in compact locations during operations. (See MPEP 2144.04 (VI))
Regarding claim 4, Klaus modified disclose: the device as claimed in claim 3, wherein the centrally disposed lifting installation is connected to the platform at the rear region of the latter (see annotated figure below), and one holding point (Detail A) which is provided for direction force from the lifting installation into the platform (Giving that structure of the holding point, lifting installation, and the platform are met by the prior art, thus the holding point is capable of providing direction force from the lifting installation into the platform).

    PNG
    media_image3.png
    625
    871
    media_image3.png
    Greyscale

However, Klaus modified appears to be silent wherein the one holding point is disposed so as to be centric between longitudinal sides of the platform.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klaus to provide wherein the one holding point is disposed so as to be centric between longitudinal sides of the platform, since rearranging parts of an invention involves only routine skill in the art. Doing so provides a compact device having the lifting installation disposed to be central in order to avoid the lifting installation from being damaged in compact locations during operations. (See MPEP 2144.04 (VI))
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Klaus (DE 202005020270) in view of Fäβler (US Patent no. 8,371,793).
Regarding claim 6, Klaus discloses all limitations as stated in the rejections of claim 1 and further disclose the lifting installation is formed by a lifting means (element 10 and see also paragraph 0026/0028), but appears silent that the lifting installation also includes a lift drive and wherein the lifting means on which the lift drive acts or which interacts with the lift drive.
Fäβler teaches it was known in the art to have a device (Figures 1-11) parking a plurality of vehicles (see Abstract) on top of one another comprising at least one platform (elements 1/2), one synchronization traction element (element 8), at least one roller (elements 81/82/83), a lifting installation (elements 7/9), and wherein the lifting installation also includes a lift drive (element 9) and wherein the lifting means on which the lift drive acts or which interacts with the lift drive (see col. 11, ll. 7-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klaus with the teachings of Fäβler to provide a lift drive and wherein the lifting means on which the lift drive acts or which interacts with the lift drive. Doing so provides an accurate automatic control lifting drive in order to lift the plurality of vehicles and prevent the device from being damaged during operations.
Regarding claim 7, Klaus modified discloses: the device as claimed in claim 6, wherein the lifting means engages directly or indirectly on the platform (see figure 2 and see also see also paragraph 0026/0028) or on a movable part of a frame that supports the platform.
Claims 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Klaus (DE 202005020270) in view of Carlon (FR 1183686).
Regarding claim 8, Klaus discloses all limitations as stated in the rejections of claim 1, but appears to be silent wherein a piston rod of  an operating cylinder supports a deflection roller or similar for a traction element, and the one end of the traction element is fixed to the building which receives the device or to the device, and the other end is fixed to the platform or to the movable part of a frame that supports the platform.
Carlon teaches it was known in the art to have a device (Figures 1-4) for motor vehicles (see page 1 lines 19-20) comprising at least one platform (element 4), and wherein a piston rod (element 17) of  an operating cylinder (element 19) supports a deflection roller (elements 15/18) or similar for a traction element (element 9), and the one end of the traction element is fixed to the building which receives the device or to the device (see figures 1-4 the end of the traction element is fixed to the device), and the other end is fixed to the platform (see figures 1-4) or to the movable part of a frame that supports the platform.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klaus with the teachings of Carlon to provide wherein a piston rod of  an operating cylinder supports a deflection roller or similar for a traction element, and the one end of the traction element is fixed to the building which receives the device or to the device, and the other end is fixed to the platform or to the movable part of a frame that supports the platform. Doing so provides an accurate automatic control lifting mechanism in order to lift the plurality of vehicles and prevent the device from being damaged during operations.
Regarding claim 10, Klaus discloses all limitations as stated in the rejections of claim 1, but appears to be silent wherein a piston rod of an operating cylinder supports a deflection roller or similar for a traction element, and the ends of the traction element are fixed to the building which receives the device or to the device, and the synchronization traction element is part of the traction element.
Carlon teaches it was known in the art to have a device (Figures 1-4) for motor vehicles (see page 1 lines 19-20) comprising at least one platform (element 4), and wherein a piston rod (element 17) of  an operating cylinder (element 19) supports a deflection roller (elements 15/18) or similar for a traction element (element 9), and the one end of the traction element is fixed to the building which receives the device or to the device (see figures 1-4 the end of the traction element is fixed to the device), and the synchronization traction element is part of the traction element (element 9).	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klaus with the teachings of Carlon to provide wherein a piston rod of an operating cylinder supports a deflection roller or similar for a traction element, and the ends of the traction element are fixed to the building which receives the device or to the device, and the synchronization traction element is part of the traction element. Doing so provides an accurate automatic control lifting mechanism in order to lift the plurality of vehicles and prevent the device from being damaged during operations.
Regarding claim 15, Klaus disclose: the device as claimed in claim 1, the platform on the sides thereof in the respective end region has in each case one front roller (Detail A) and one rear roller (element 6), and the lifting installations is disposed in the region of the rear roller (see annotated figure below), and a combined traction/synchronization traction element (element 8) which is part of the lifting installations and from a fixing point (Detail B), the second part of the synchronization traction element extends between the rear roller and the front roller (see annotated figure below), and the third part from the front roller extends upward to a further fixing point (Detail D), and the synchronization shaft connects the two rear roller to one another (see figure 1 the shaft (element 4) connecting two rear rollers (element 6) with one another).

    PNG
    media_image2.png
    625
    871
    media_image2.png
    Greyscale


However, Klaus appears to be silent regarding a deflection roller an operating cylinder of the lifting installations is guided from above to the rear roller and thus forms the first part of the synchronization traction element.
Carlon teaches it was known in the art to have a device (Figures 1-4) for motor vehicles (see page 1 lines 19-20) comprising at least one platform (element 4), a synchronization traction element (element 9), a lifting installation (elements 14/19), a front roller (element 7), a rear roller (element 6), and a deflection roller (element 15/18) an operating cylinder (element 19) of the lifting installations is guided from above to the rear roller and thus forms the first part of the synchronization traction element (see figures 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klaus with the teachings of Carlon to provide a deflection roller an operating cylinder of the lifting installations is guided from above to the rear roller and thus forms the first part of the synchronization traction element. Doing so provides an additional roller in order to provide additional support to the synchronization traction element during lifting operations, thus preventing the device from being damaged during use. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Klaus (DE 202005020270) in view of Patrito (US Patent no. 6,478,530).
Regarding claim 14, Klaus disclose: the device as claimed in claim 1, wherein the platform on the sides thereof in the respective end region has in each case one front roller (Detail A) and one rear roller (element 6), and the first part of the synchronization traction element from a fixing point (Detail B), the second partthe synchronization traction element extends the front roller (see annotated figure below), wherein the second part of the synchronization traction element is connected to the rear roller and is operatively connected to the latter (see annotated figure below), and the third piece from the front roller extends upward to a further fixing point (Detail D), and the synchronization shaft connects the two rear roller(see figure 1 the shaft (element 4) connecting two rear rollers (element 6) with one another).

    PNG
    media_image4.png
    627
    949
    media_image4.png
    Greyscale

However, Klaus appears to be silent regarding a deflection piece is provided between the rear roller and the rear end of the platform, and the lifting installation is disposed in the region of the deflection piece, the fixing point in the rear region extends upward to the deflection piece, the second parttraction element extends between the deflection piece, and wherein the second part of the synchronization traction element between the deflection piece.
Patrito teaches it was known in the art to have a device (Figures 1-4) for holding a vehicle (element 12) comprising at least one platform (elements 11/14), one synchronization traction element (element 24), one front roller (element 28), one rear roller (element 25), and a deflection piece (element 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klaus with the teachings of Patrito to provide a deflection piece. Doing so provides a deflection piece in order to provide additional support to the synchronization traction element during lifting operations, thus preventing the device from being damaged during use.
However, Klaus modified appears to be silent wherein the deflection piece is provided between the rear roller and the rear end of the platform, and the lifting installation is disposed in the region of the deflection piece, the fixing point in the rear region extends upward to the deflection piece, the second part extends between the deflection piece, and wherein the second part of the synchronization traction element between the deflection piece.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klaus to provide the deflection piece is provided between the rear roller and the rear end of the platform, and the lifting installation is disposed in the region of the deflection piece, the fixing point in the rear region extends upward to the deflection piece, the second partsecond part of the synchronization traction element between the deflection piece, since rearranging parts of an invention involves only routine skill in the art. Doing so provides a deflection piece between the rear roller and rear end platform in order to provide a compact device with additional support to the synchronization traction element during lifting operations, thus preventing the device from being damaged during use. (See MPEP 2144.04 (VI))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/30/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723